DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Acknowledgement of Amendment
Applicant’ amendment filed 06/28/22 has been acknowledged.
Applicant cancelled Claims 1-8 and 14-20, created Claims 9 and 10 as independent claims containing limitations of Claim 1 or Claim 1 and Claim 2 as well as preserving allowable subject matter of original Claims 9 and 10. Applicant further successfully argued against objections to the drawings and specification presented by the Non-Final Rejection mailed 04/01/22.

Allowable Subject Matter
Claims 9-12 are allowed.
Reason for Allowance
The following is an examiner statement of reasons for allowance:  
Re Claim 9: The prior arts of record, alone or in combination, fail to anticipate or render obvious such limitation as: “the notch regions laterally protrude outward in one direction from the laterally-extending regions”, in combination with other limitations of the claim. 
Re Claim 10: The prior arts of record, alone or in combination, fails to anticipate or render obvious such limitation as: “the metallic material layer has a plurality of tapered sidewalls adjoined by at least one horizontal stepped surface and extending through different dielectric material portions of the plurality of dielectric material portions”, in combination with other limitations of the claim.
Re Claims 11-12: Claims 11-12 are allowed due to dependency on Claim 10.
The prior arts of record include: Hatano et al. (US 2017/0103995), Ariyoshi (US 10,115,681), Mizuta et al. (US 2015/0008555), and Hwang (US 2011/0151667).

Any comments considered necessary by the Applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.” 

Conclusion
Any inquiry concerning this communication should be directed to GALINA G YUSHINA.  The Examiner can normally be reached between 8 AM - 7 PM Pacific Time (Flexible).
If attempts to reach the Examiner by telephone are unsuccessful, the Examiner’s Supervisor, Lynne Gurley can be reached on 571-272-1670.  
The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  
Status information for published applications may be obtained from either Private PAIR or Public PAIR.  
Status information for unpublished applications is available through Private PAIR only.  
For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). 
If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/GALINA G YUSHINA/Primary Patent Examiner, Art Unit 2811, TC 2800, 
United States Patent and Trademark Office
E-mail: galina.yushina@USPTO.gov
Phone: 571-270-7440
Date: 07/18/22